DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application 17/252,950 filed on 12/16/2020. This action is non-final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 (line 12) and 11 (line 16) recites the language wherein the plurality of characteristics includes at least some of.  Specifically, Examiner finds issue with the term at least some of because it is unclear how many characteristics are being claimed. The term at least some of could be interpreted at least two different ways: (a) at least one of; or (b) two or more of. For examination purposes, Examiner will interpret wherein the plurality of characteristics includes at least some of as wherein the plurality of characteristics includes at least two of in accordance with interpretation (b) above. In support of this interpretation, Examiner notes that the term at least one is also used in claims 1 and 11, but applicant chose not to use this term.
Claims 2-10 and 12-20 are rejected by virtue of their dependency upon claims 1 and 11.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1 and 11 recite a method and a system, respectively, for performing the following: A method of advising a user regarding a potential shipment, the method comprising: receiving user input regarding at least one of a plurality of characteristics of the potential shipment; suggesting others of the characteristics to the user; receiving additional user input based on a user selection of at least one of the suggested others; determining whether the characteristics of the user input in combination indicate or correspond to at least one issue that is likely to occur during the shipment; when there is at least one issue that is likely to occur during the shipment, determining an expected impact that the at least one issue will have on the shipment; and providing an output to the user indicating the determined expected impact, and wherein the plurality of characteristics includes at least some of an identity of a supplier, an identity of a carrier, an identity of a receiver, an indication of a product to be shipped, an origin and a destination of the shipment, a desired beginning date for the shipment, an expected completion date for the shipment, an indication of a mode of transportation, and at least one characteristic indicative of a life expectancy of the product. Therefore, claims 1 and 11 are each directed to one of the four statutory categories of invention: a method and a machine, respectively.
The limitations A method of advising a user regarding a potential shipment, the method comprising: receiving user input regarding at least one of a plurality of characteristics of the potential shipment; suggesting others of the characteristics to the user; receiving additional user input based on a user selection of at least one of the suggested others; determining whether the characteristics of the user input in combination indicate or correspond to at least one issue that is likely to occur during the shipment; when there is at least one issue that is likely to occur during the shipment, determining an expected impact that the at least one issue will have on the shipment; and providing an output to the user indicating the determined expected impact, and wherein the plurality of characteristics includes at least some of an identity of a supplier, an identity of a carrier, an identity of a receiver, an indication of a product to be shipped, an origin and a destination of the shipment, a desired beginning date for the shipment, an expected completion date for the shipment, an indication of a mode of transportation, and at least one characteristic indicative of a life expectancy of the product, as drafted, is a method that, under its broadest reasonable interpretation, only covers concepts that can be categorized as “Mental Processes” and “Certain Methods of Organizing Human Activities” (e.g. commercial interaction – business relations, fundamental economic practices – shipping logistics). The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. (MPEP § 2106.04(a)(2)(III)). The claim language recited can be performed by a human using pen and paper to collect, organize, analyze, and output information. The claim language is also directed to the commercial interactions of business relations between customers, carriers, and suppliers in handling the logistics of shipping goods. Therefore, the claims are also directed to “Certain Methods of Organizing Human Activities” (e.g. commercial interaction – business relations, fundamental economic practices – shipping logistics). Accordingly, the claims recite an abstract idea.
The judicial exception is not integrated into a practical application. Claim 1 as a whole merely describes an abstract idea “generally linked” to a field of use. Claim 1 recites no additional elements. Claim 11 as a whole merely describes how to generally “apply” the concept of the aforementioned abstract idea using generic computer components. Such components include: a system, a database, a user interface, and a processor. These additional elements are all recited at a high level of generality and are merely invoked as tools to perform the aforementioned abstract idea. Simply implementing the abstract idea on a generic computerized system is not a practical application of the abstract idea. Accordingly, alone and in combination, the additional elements do not integrate the abstract idea into the practical application. Claims 1 and 11 are therefore directed to an abstract idea.
Claims 1 and 11 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, claim 1 as a whole merely describes an abstract idea “generally linked” to a field of use Claim 11 as a whole merely describes how to generally “apply” the concept of the aforementioned abstract idea using a system (described in [0014]), a database (described in [0030]), a user interface (described in [0029-0030]), and a processor (described in [0014]). All additional elements are recited at a high level of generality and are merely invoked as tools to perform the aforementioned abstract idea. Thus, even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea. Therefore, claims 1 and 11 are not patent eligible.
Claims 2-10 and 12-20 have been given the full two part analysis including analyzing the limitations both individually and in combination. Claims 2-10 and 12-20 when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the recited limitations of the dependent claims merely further narrow the abstract idea.
The limitations of the dependent claims fail to integrate an abstract idea into a practical application because the claims as a whole merely describe how to generally “apply” a method of the aforementioned abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the claims as a whole merely describe how to generally “apply” the aforementioned abstract idea in a generic computer environment.  Thus, even when viewed as a whole, nothing in the claims add significantly more to the abstract idea.
Performing the further narrowed abstract ideas of the dependent claims on the additional elements of the independent claim, individually or in combination, does not impose any meaningful limits on practicing the abstract ideas and amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Similarly, the recited limitations of the dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. The claims are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Sundaresan (U.S. Pat. No. 9,230,233).
Regarding the following claim 1 and 11 limitations, Sundaresan, as shown, discloses the following limitations:
A method of advising a user regarding a potential shipment, the method comprising: receiving user input regarding at least one of a plurality of characteristics of the potential shipment; [See [Col. 15, Line 63 – Col. 16, Line 16]; [Table 1]; (Fig. 6, elements 600, 610); Sundaresan teaches receiving information on a group of items to be handled in a container. Sundaresan further teaches receiving this information by having a pick list scanned by an agent in a materials handling facility to serve as input (i.e. receiving user input). Sundaresan further teaches using the scanned pick list in order to acquire dimensions, weights, volumes, and indications of damage protection requirements of the items to be handled in a container (i.e. a plurality of characteristics of the potential shipment).]
suggesting others of the characteristics to the user; [See (Fig. 6, element 620); [Col. 16, Lines 16-40]; Sundaresan teaches recommending options for a container (i.e. suggesting others of the characteristics) based on the physical characteristics of the items to be placed within it. Suggested container characteristics may be determined and recommended based on the estimated damage protection requirements of the items.]
receiving additional user input based on a user selection of at least one of the suggested others; [See (Fig. 6, elements 630, 640, 650); [See Col. 16, Lines 41-66]; Sundaresan teaches receiving feedback from customers directed to one or more past deliveries of the items to be delivered in the container. Sundaresan further teaches that this customer feedback may indicate an item should receive special container / packing protections.]
determining whether the characteristics of the user input in combination indicate or correspond to at least one issue that is likely to occur during the shipment; when there is at least one issue that is likely to occur during the shipment, determining an expected impact that the at least one issue will have on the shipment; [See (Fig. 6, elements 650, 660); [Col. 16, Line 62 – Col. 17, Line 21]; Sundaresan teaches using customer feedback to determine whether a container and/or packaging option leaves an item prone to damage during shipping (i.e. determining whether the characteristics of the user input in combination indicate or correspond to at least one issue that is likely to occur during the shipment). If feedback suggests an item is commonly damaged (such as a shipped plate breaking) (i.e. when there is at least one issue that is likely to occur during the shipment, determining an expected impact that the at least one issue will have on the shipment) during shipping when packed using a certain container and/or packaging option, then that option may be removed from consideration for the current shipment.]
providing an output to the user indicating the determined expected impact, and wherein the plurality of characteristics includes at least some of an identity of a supplier, an identity of a carrier, an identity of a receiver, an indication of a product to be shipped, an origin and a destination of the shipment, a desired beginning date for the shipment, an expected completion date for the shipment, an indication of a mode of transportation, and at least one characteristic indicative of a life expectancy of the product. [See (Fig. 6, elements 650, 660); [Col. 16, Line 62 – Col. 17, Line 21]; [Col. 37, Lines 52-61]; [Col. 3, Lines 8-21]; [Col. 20, Lines 48-52]; [Col. 28, Lines 55-60]; Sundaresan teaches that if feedback suggests an item is commonly damaged (such as a shipped plate breaking) during shipping when packed using a certain container and/or packaging option, then that option may be removed from consideration from the list of recommended container/packaging options for the current shipment. Sundaresan further teaches that container recommendations may be determined based on factors (i.e. characteristics) including: who the supplier is (i.e. an identity of a supplier), the shipping carrier selected for shipping an item (i.e. an identity of a carrier), the customer to whom the item is to be shipped (i.e. an identity of a receiver), an item to be shipped (i.e. an indication of a product to be shipped), a destination of an item and the specific materials handling facility shipping the item (i.e. an origin and a destination of the shipment), and a requested delivery date (i.e. an expected completion date for the shipment).]
Regarding the following claim 2 and 12 limitations, Sundaresan, as shown, discloses all claim 1 and 11 limitations. Sundaresan further discloses the following limitations:
The method of claim 1, wherein the plurality of characteristics has a total number of characteristics; determining whether the characteristics of the user input in combination indicate or correspond to at least one issue that is likely to occur during the shipment is performed when less than the total number of characteristics are included in the user input; and determining the expected impact that the at least one issue will have on the shipment is performed each time that at least one issue is determined. [See (Fig. 6, elements 650, 660); [Col. 16, Line 62 – Col. 17, Line 21]; Sundaresan teaches that even if a container is a size and shape that would suit shipping a fragile item (such as a plate), the container recommender may not recommend the container if user feedback indicates that using the container has a high chance of causing the item damage. Sundaresan further teaches that this analysis utilizing customer feedback takes place every time the container recommender determines a best container to ship items (i.e. determining the expected impact that the at least one issue will have on the shipment is performed each time that at least one issue is determined).]
Regarding the following claim 3 and 13 limitations, Sundaresan, as shown, discloses all claim 1, 2, 11, and 12 limitations. Sundaresan further discloses the following limitations:
The method of claim 2, wherein determining whether the characteristics of the user input in combination indicate or correspond to at least one issue that is likely to occur during the shipment and determining the expected impact that the at least one issue will have on the shipment is performed multiple times for the potential shipment before the total number of characteristics are included in the user input. [See (Fig. 6); (Fig. 10); ); [Col. 16, Line 62 – Col. 17, Line 21]; [Col. 23, Line 49 – Col. 24, Line 30]; (Fig. 1, elements 160, 170); [Col. 7, Lines 11-22]; Sundaresan teaches receiving input of items to be packaged in a container, determining recommended containers for packing the items, adjusting the recommended containers for packing the items based on user feedback related to prior shipping damages (i.e. characteristics of the user input in combination indicate or correspond to at least one issue that is likely to occur during the shipment and determining the expected impact that the at least one issue will have on the shipment), and then adjusting the recommended containers for packing based on packing agent feedback (i.e. performed multiple times for the potential shipment before the total number of characteristics are included in the user input) before the package is shipped.]
Regarding the following claim 4 and 14 limitations, Sundaresan, as shown, discloses all claim 1, 2, 11, and 12 limitations. Sundaresan further discloses the following limitations:
The method of claim 2, comprising providing the output to the user indicating the expected impact and indication the corresponding issue each time that a change in the user input results in a change in the at least one issue and the impact. [See (Fig. 12, element 1240); [Col. 33, Lines 53-62]; [Col. 34, Lines 11-23]; Sundaresan teaches generating and presenting users with reports regarding packaging-related performance issues that may be contributing to product damage. Sundaresan further teaches that the reports will show product damage data corresponding to using multiple different kinds of packaging for an item, thereby indicating damage associated with each type of packaging used (i.e. each time that a change in the user input results in a change in the at least one issue and the impact).]
Regarding the following claim 5 and 15 limitations, Sundaresan, as shown, discloses all claim 1 and 11 limitations. Sundaresan further discloses the following limitations:
The method of claim 1, comprising determining a primary one of the characteristics that contributes most to the at least one issue; and providing an indication of the primary one the characteristics in the output. [See (Fig. 12, element 1240); [Col. 33, Lines 53-62]; [Col. 17, Lines 16-21]; [Col. 27, Lines 11-43]; [Table 3]; Sundaresan teaches determining that if a product has been repeatedly damaged when shipped using certain packaging, that packaging must be excluded from consideration (i.e. determining a primary one of the characteristics that contributes most to the at least one issue). Sundaresan further teaches outputting this information as feedback (i.e. providing an indication of the primary one the characteristics in the output).]
Regarding the following claim 6 and 16 limitations, Sundaresan, as shown, discloses all claim 1, 5, 11, and 15 limitations. Sundaresan further discloses the following limitations:
The method of claim 5, comprising determining an alternative characteristic corresponding to the primary one of the characteristics, wherein the alternative characteristic reduces a likelihood for the at least one issue to occur during the shipment; determining an alternative impact based on the alternative characteristic; providing an indication of the alternative characteristic in the output; and providing an indication of the alternative impact in the output. (Fig. 12, element 1240); [Col. 33, Lines 53-62]; [Col. 34, Lines 11-23]; Sundaresan teaches generating and presenting users with reports regarding packaging-related performance issues that may be contributing to product damage. Sundaresan further teaches that the reports will show product damage data corresponding to using multiple different kinds of packaging (i.e. determining an alternative characteristic corresponding to the primary one of the characteristics) for an item, and indicating damage associated with each type of packaging used (i.e. the alternative characteristic reduces a likelihood for the at least one issue to occur during the shipment; determining an alternative impact based on the alternative characteristic; providing an indication of the alternative characteristic in the output; and providing an indication of the alternative impact in the output).]
Regarding the following claim 7 and 17 limitations, Sundaresan, as shown, discloses all claim 1 and 11 limitations. Sundaresan further discloses the following limitations:
The method of claim 1, comprising determining a category that the at least one issue fits within; providing an indication of the determined category in the output; and providing an indication of other potential issues that fit within the determined category. [See [Col. 18, Lines 25-30]; (Fig. 12, element 1240); [Col. 33, Lines 53-62]; [Col. 17, Lines 16-21]; [Col. 27, Lines 11-43]; [Table 3]; Sundaresan teaches packaging parameters should be updated for a given item if more than 10% of ratings related to item damage during shipping (e.g. damage ratings and/or ratings indicating inappropriate container types/sizes) (i.e. determining a category that the at least one issue fits within) are in an unacceptable range (e.g., ”poor” or “unsatisfactory”). Sundaresan further teaches outputting information related to item damage in the form of a damage rating and a size rating (i.e. providing an indication of the determined category in the output; and providing an indication of other potential issues that fit within the determined category).]
Regarding the following claim 9 and 19 limitations, Sundaresan, as shown, discloses all claim 1 and 11 limitations. Sundaresan further discloses the following limitations:
The method of claim 1, comprising receiving further user input indicating instructions from the user for the shipment to address the at least one issue that is likely to occur during the shipment; and including an indication of the instructions with the output. [See (Fig. 10); [Col. 23, Line 49 – Col. 24, Line 30]; [Col. 17, Lines 33-40]; Sundaresan teaches feedback received by the packaging information system by a packing agent who determined that a recommended container was either smaller or larger than necessary. Sundaresan further teaches that a container sized too small or large correlates to damage incurred by the items stored within. Sundaresan further teaches that the feedback provided by the packing agent may be incorporated to update container recommendation confidence values or one or more dimension values for the items packed.]
Regarding the following claim 10 and 20 limitations, Sundaresan, as shown, discloses all claim 1 and 11 limitations. Sundaresan further discloses the following limitations:
The method of claim 1, wherein suggesting others of the characteristics comprises suggesting a plurality of options for each of the characteristics in a predetermined sequence of the characteristics; and receiving the additional user input for the each of the suggested characteristics occurs before suggesting the plurality of options for a next one of the characteristics in the predetermined sequence. [See (Fig. 1, elements 120, 160, 170); [Col. 6, Line 53 – Col. 7, Line 40]; Sundaresan teaches handling orders in a specific sequence. This sequence starts with receiving orders for items, picking items from a supplier, later packing the items for said orders, and finally shipping the orders after they are packed. Sundaresan teaches addressing packaging characteristics during the packing operation of the sequence, and addressing shipping characteristics during the shipping operation of the sequence (i.e. suggesting others of the characteristics comprises suggesting a plurality of options for each of the characteristics in a predetermined sequence of the characteristics). This means all packaging characteristics are addressed during the packing operation and before addressing the shipping characteristics (i.e. receiving the additional user input for the each of the suggested characteristics occurs before suggesting the plurality of options for a next one of the characteristics in the predetermined sequence).]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 17 are rejected under 35 USC § 103 as being obvious over Sundaresan (U.S. Pat. No. 9,230,233) in view of Brady (U.S. Pub. No. 2018/0024554).
Regarding the following claim 7 and 17 limitations, Sundaresan, as shown, discloses all claim 1 and 11 limitations. Sundaresan further discloses the following limitations:
the at least one issue includes the temperature of the product during the shipment. [See [Col. 3, Lines 13-21]; Sundaresan teaches items requiring certain environmental conditions such as specified temperature and/or humidity at which the item should be held during shipping.]
Sundaresan does not, however Brady does, explicitly and specifically disclose the following limitations:
The method of claim 1, wherein the at least one characteristic indicative of a life expectancy of the product is based on a temperature of the product during the shipment; the mode of transportation includes a temperature-controlled container; [See [0040] [0041]; Brady teaches transporting goods, such as groceries or medical supplies, that need to be chilled or frozen at special temperatures such as 32 degrees Fahrenheit or lower (i.e. wherein the at least one characteristic indicative of a life expectancy of the product is based on a temperature of the product during the shipment). Brady further teaches the transport vehicle is equipped with a  refrigerated for freezer storage compartment capable of adjusting its internal temperature specified for the refrigerated or frozen item.]
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the product-related temperature requirements described in Sundaresan with the product-related temperature requirements and temperature-controlled compartment of Brady. By making this combination, the products of Sundaresan which require certain temperatures during transportation would be properly accommodated by appropriately controlled storage compartments. This would ensure no environmental-related damage was incurred by any items packaged and delivered by the system of Sundaresan.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS GOMEZ whose telephone number is (571) 272-0926. The examiner can normally be reached on 7:30 AM – 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHANNON CAMPBELL can be reached at (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/C.G./
Examiner, Art Unit 3628

/DANIEL VETTER/Primary Examiner, Art Unit 3628